Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

	Upon further consideration, the indicated allowability of some claim(s) has been withdrawn.
	*   *   *   *   *   *

Claims 10-14, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In these claims, there is no antecedent for the “skin” (it is assumed these claims were intended to depend from claim 9).
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, & 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McPherson 6,382,201 (newly cited).
	McPherson shows an archery accessory 202 (figure 22) of flexible material, which is received in an aperture 260 in the riser of an archery bow (column 9, lines 45-56). The accessory includes a three-dimensional pattern of a desired color. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson 8,931,464 in view of McPherson et al 6,382,201.
	Jackson shows a system for modifying the appearance of an archery bow, which includes an accessory 102, mounted in a grommet or frame 150, and the grommet is received in an aperture in the riser of the bow. The accessory may be customized with any design or shape. It is not clear what is the material of the accessory. McPherson discloses that an archery accessory may be received in an aperture of a bow riser, and may be of flexible material to dampen sound and vibration (figure 22; column 9, lines .

Claims 9-13, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 5,055,343 (newly cited).
	Murphy discloses a skin or overlay for changing the appearance of an item, which includes a three-dimensional layer; a flexible polymer layer, which would absorb vibration and sound; and a removable adhesive. This overlay may include any design, and is suitable for decoration of a wide variety of products (column 1, lines 5-30). Murphy does not mention that this may be applied to an archery bow, but one of ordinary skill who wished to modify the appearance of a bow, would recognize that this overlay would be an obvious addition.
	*   *   *   *   *   *

Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.




/JOHN A RICCI/Primary Examiner, Art Unit 3711